Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00635-CV

                                            Frank GARZA,
                                               Appellant

                                                   v.

                                           Kris Angel FINN,
                                                Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2016CV04020
                          The Honorable Robert Behrens, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 11, 2017

APPEAL DISMISSED FOR WANT OF PROSECUTION

           Appellant appeals the trial court’s order signed September 29, 2016. Appellant’s brief was

due November 14, 2016. Neither the brief nor a motion for extension of time to file the brief was

filed. On November 22, 2016, we ordered appellant to file, not later than December 22, 2016, his

appellant’s brief and a written response reasonably explaining his failure to timely file the brief.

We advised appellant that if he failed to file a brief and the written response by the date ordered,

we would dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a). Appellant has

filed neither his brief nor the written response ordered by the court.
                                                               04-16-00635-CV


Accordingly, we dismiss this appeal for want of prosecution.

                                        PER CURIAM




                                      -2-